Order entered September 26, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01035-CV

                          IN THE INTEREST OF K.E., A CHILD,

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-15-13084

                                           ORDER
       We GRANT appellant’s September 22, 2016 motion for an extension of time to file a

brief and extend the time to MONDAY, OCTOBER 3, 2016. We caution appellant that no

further extensions will be granted in this accelerated appeal absent extenuating circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE